Citation Nr: 0505841	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  02-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES


1.  Entitlement to service connection for residuals of a left 
ankle fracture.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a left great toe 
disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for a left shoulder 
disorder.

6.  Entitlement to service connection for a bilateral leg 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION


The veteran served on active duty from July 1957 to April 
1959 and from October to November 1962.

The instant appeal arose from a February 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), which denied claims for service connection for 
residuals of a left ankle fracture, a right ankle disorder, a 
left great toe disorder, a right shoulder disorder, a left 
shoulder disorder, and a bilateral leg disorder.

In November 2003, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The record contains unrefuted medical evidence that the 
veteran's claimed left ankle fracture, right ankle disorder, 
left great toe disorder, right shoulder disorder, left 
shoulder disorder, and bilateral leg disorder are not related 
to the veteran's military service.  



CONCLUSIONS OF LAW

1.  Residuals of a left ankle fracture were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5107 (West 2002); 38 C.F.R. § 3.303, (2004).

2.  A right ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 
2002); 38 C.F.R. § 3.303, (2004).

3.  A left great toe disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 
(West 2002); 38 C.F.R. § 3.303, (2004).

4.  A right shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 
(West 2002); 38 C.F.R. § 3.303, (2004).

5.  A left shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 
(West 2002); 38 C.F.R. § 3.303, (2004).

6.  A bilateral leg disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 
(West 2002); 38 C.F.R. § 3.303, (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in April 2004, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim and medical opinions 
have been given.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the April 2004 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Laws and Regulations

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id. Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly affirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When a proposition to be proven turns on a medical question, 
such as the diagnosis of symptoms or the etiology of a 
current disorder, then evidence proceeding from a medical, 
rather than lay, source is required.  Voerth v. West, 13 Vet. 
App. 117, 120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (a lay person is not competent to diagnose a 
current disability or opine as to its etiology).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues involving medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).


The Evidence

The veteran's service medical records are unavailable and 
presumed to have been destroyed in a fire at NPRC.  The Board 
notes that especially where service medical records have been 
lost or destroyed, the Board's obligation to explain its 
findings and conclusions is heightened.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The Board undertakes its 
decision with this in mind.  The veteran's DD214 reflects 
that his MOS was parachute rigger, and that he received the 
Parachutist Badge.  

Private medical records show that in July 1999, the veteran 
complained of shoulder pain and left leg pain.  The veteran 
gave a history of having multiple jumps while stationed at 
Ft. Bragg as a paratrooper in 1957 through 1959.  The veteran 
reported that the multiple jumps damaged his neck and back.  
No pertinent diagnosis was given.  In April 2000, arm pain 
was diagnosed

On VA fee basis examination in September 2001, the veteran 
gave a history of injuring himself while jumping out of a C1-
11.  He stated that he did not report the injury.  He 
complained of right ankle weakness, pain and some abnormal 
motion.  He stated that he had fractured his right ankle.  
The veteran reported that he had sprained his left ankle in 
1958.  He stated that he broke his left great toe in 1958.  
He stated that this was not treated.  Examination showed 
tenderness of the large toe of the left foot.  Examination of 
the shoulders showed tenderness over the AC joints, 
bilaterally.  Motion of the ankles was as follows: right 
ankle-dorsiflexion to 20 degrees, plantar flexion to 45 
degrees; left ankle dorsiflexion to 15 degrees, plantar 
flexion to 30 degrees with pain in both motions.  Examination 
of the extremities showed no inflammation of the bones or 
joints, no deformity, no osteomyelitis, and no constitutional 
symptoms of bone disease.  Neurological examination of the 
lower extremities was within normal limits.  

X-rays of the right shoulder showed calcification which could 
be correlated clinically with calcification tendonitis.  X-
rays of the left shoulder were negative as were X-rays of the 
left toes.  X-rays of the left tibia and fibula showed a 
calcification of the distal interosseous membrane and it was 
stated that this was probably related to old trauma.  X-rays 
of the right tibia and fibula were negative.  No definitive 
diagnoses were given.  The examiner stated that the claims 
file was not available for review, and he opined that it was 
not at least as likely as not that the veteran's claimed 
conditions were due to his military service as a paratrooper 
in the Army.  

X-rays of the bilateral ankles taken in January 2002, showed 
no fracture of the right ankle and no acute bony abnormality 
of the left ankle.  

In a June 2004 addendum, a VA examiner noted that the claims 
file was reviewed.  The examiner stated that it was noted 
from the claims file that findings in July 1999 showed that 
the veteran had good strength in both upper extremities and 
lower extremities and that the veteran later had an anterior 
cervical diskectomy with anterior cervical fusion in July 
2000.  The examiner stated that on examination in September 
2001, the veteran gave a history of jumping out of a C1 11, 
and sustaining injury, but that he did not report this 
incident while he was in service.  It was stated that now the 
veteran complained of pain in his ankles, left great toe, 
left leg and shoulders. It was reported that however, X-rays 
of the ankles, both shoulders, left big toe and right tibia 
and fibula were negative, and there was no diagnosis made.  
The examiner stated that based on all of this, it was opined 
that the veteran's painful condition of both ankles, both 
shoulders, both legs, and left great toe are not likely 
incurred while he was in the military service or aggravated 
by service.  

Discussion

With the above noted criteria and evidence in mind, the Board 
finds that the claim must be denied.  The veteran's service 
medical records are unavailable.  However, his DD Form 214 
shows that he received the paratroopers badge during service.  
Currently the record does not show a definitive diagnosis for 
any of the claimed disabilities in question.  While arm pain 
was diagnosed in April 2000, the Board would point out that a 
diagnosis of pain is not a disability which has resulted from 
an injury or a disease.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).

In addition, there is no medical evidence linking any of 
these claimed disabilities with his military service.  A VA 
examiner has opined that there is no relationship between the 
veteran's military service and the disabilities in question.  
This decision was reached after a review of the veteran's 
claims file and was supported by rationale.  In addition, 
this opinion stands uncontradicted in the record.  Thus 
service connection must be denied for residuals of a left 
ankle fracture, a right ankle disorder, a left great toe 
disorder, a right shoulder disorder, a left shoulder, and a 
bilateral leg disorder, because the claims file does not 
contain competent medical evidence indicating that the 
veteran has any current condition that is linked to service.  
38 C.F.R. § 3.303(d) (2004).

The veteran's statements have been considered.  His lay 
statements, while credible with regard to his subjective 
complaints and history, are not sufficient competent evidence 
for the purpose of showing a nexus between his claimed 
disabilities and his military service.  Consequently, the 
Board cannot accord any probative value to his statements 
regarding the etiology of his disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).




ORDER

Service connection for residuals of a left ankle fracture is 
denied.

Service connection for a right ankle disorder is denied.

Service connection for a left great toe disorder is denied.

Service connection for a right shoulder disorder is denied.   

Service connection for a left shoulder disorder is denied.

Service connection for a bilateral leg disorder is denied.





	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


